EXHIBIT 99.1 www.nts.com NEWS RELEASE FOR June 14, 2012, at 6:00 A.M. ET Contact:Allen & Caron Inc National Technical Systems Jill Bertotti (investors) Raffy Lorentzian, Sr. Vice President, CFO jill@allencaron.com raffy.lorentzian@nts.com Len Hall (media) Aaron Cohen, Vice Chairman len@allencaron.com aaron.cohen@nts.com (949) 474-4300 (818) 591-0776 National Technical Systems Reports Fiscal 2013 First Quarter Results Year Over Year Revenues Up 17%, Net Income Rose 70%, Gross Margins Improved, Adjusted EBITDA Increased 52% Calabasas, CA (June 14, 2012)…National Technical Systems, Inc. (NASDAQ: NTSC) (NTS), a leading provider of testing and engineering services, today reported strong financial results for the fiscal year 2013 first quarter ended April 30, 2012.The Company also reconfirmed its previously announced guidance for fiscal year 2013. Revenues for the first quarter increased 17.2 percent to $43.5 million from $37.1 million in the first quarter of the prior fiscal year.Sequentially, revenues increased $3.1 million, or 8 percent, from $40.3 million in the fourth quarter of fiscal year 2012. The year-over-year revenue increase in the fiscal 2013 first quarter included organic growth of 10.4 percent, which was primarily due to revenue increases from the aerospace, automotive and energy markets, as well as the rejuvenation of the space market.The remaining 6.8 percent of the increase was incremental revenue derived from the acquisitions of Ingenium Testing in mid-July 2011, Lightning Technologies, Inc. in September 2011, and Garwood Laboratories, Inc. late in this fiscal year’s first quarter. President and CEO William C. McGinnis characterized the first quarter of fiscal year 2013 as “a strong start for what we believe will be an important, prosperous year for NTS.”McGinnis noted that the Company’s space business was particularly strong in the quarter, thanks in part to the federal government’s commercialization of the space program as private industry assumes greater responsibility for America’s efforts in space. “NASA is investing $800 million in cargo space transportation and we have a number of bids out for projects in this area.We see significant opportunities as NASA continues to invest in the commercialization of this sector of the space program,” he added. NTS’ work from the defense market was steady with excellent top- and bottom-line contributions from its munitions and ordnance testing programs.The Company performed well in the telecom, energy, transportation and commercial aerospace markets and results were on target with internal expectations, McGinnis noted. Net income attributable to NTS for the first quarter of fiscal year 2013 was $954,000, or $0.08 per basic and diluted share, a 70.4 percent increase when compared to net income attributable to NTS for the first quarter of the prior fiscal year of $560,000, or $0.05 per basic and diluted share. “We are very pleased with the start of our fiscal year, and we have many reasons to believe that our strategic business plan will support strong performance throughout the year,” McGinnis said.“While our defense industry results were on plan, my one caveat is the potential for disruptions in funding due to the possibility of mandatory federal budget reductions starting in January.But otherwise, we believe our focus on gross margins and cost containment and our efforts to extend our capabilities and engineering services offerings, through acquisitions, facilities expansions and hard work, are bearing fruit.” National Technical Systems, Inc. Corporate Headquarters 24007 Ventura Boulevard, Suite 200, Calabasas, CA 91302
